Shaw, C. J.
In the present case, the court of common pleas had ample authority to permit the officer and appraisers to amend their return of the levy of execution so as to make it conform to the truth, inasmuch as it was a mere clerical error in stating the fractional undivided part of the described premises, and there were ample materials to amend by. Haven v. Snow, 14 Pick. 28 Hovey v. Wait, 17 Pick. 196. Bates v. Willard, 10 Met. 62. Batch v. Shaw, 7 Cush. 282. Buck v. Hardy, 6 Greenl. 162. Whittier v. Varney, 10 N. H. 291.
2. The court are of opinion that the attachment on mesne process, though in general terms, was sufficient to bind the estate afterwards levied on, if then liable to be attached by Wheeler, for a debt due him from Taft & Gleason, provided it was followed up by a valid judgment, and an execution seasonably levied, by a specific and full description sufficient to identify the estate. Taylor v. Mixter, 11 Pick. 341.
It is stated in the argument, that this rule ought not to apply, where the estate attached does not stand in the name of this debtor. No authority is cited for this distinction. Perhaps it is founded on the supposed misdescription in the return, as “ of all the interest of Taft & Gleason,” the defendants, when they had conveyed it away and had no interest. But it seems to us that this distinction cannot be thus sustained. The theory of the law is, that such a deed by a debtor, to defraud creditors. *523passes nothing; for all purposes of attachment, the estate is the property of the debtor, it is attached as his, levied upon as his, the title by force of the levy passes directly from the debtor to the execution creditor, the intermediate deed is void, and therefore the estate is not misdescribed as the estate of the debtor, though such void deed be on record.
, 3. The demandant, as assignee under insolvency proceedings, took all the estate which Bancroft, his insolvent, had in the premises ; but if Bancroft, the insolvent, held under a deed made by Taft & Gleason to defeat or defraud their creditors, he took a defeasible estate only, subject to be defeated by any creditor of Taft & Gleason ; and Wheeler being such creditor, and having attached the estate as the property of Taft & Gleason, to that jxtent defeated the title of the demandant as assignee of Bancroft. Judgment on the verdict for the tencmt.